PER CURIAM.
James A. Zellinger seeks to appeal the district court’s order transferring his case to the Western District of Louisiana because the district court lacked personal jurisdiction over the Appellees. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Zellinger seeks to appeal is neither a final order nor an appeal-able interlocutory or collateral order. See In re Carefirst of Md., Inc., 305 F.3d 253, 262 (4th Cir.2002). Accordingly, we grant Appellees’ motion to dismiss the appeal for lack of jurisdiction. We deny Zellinger’s motion to file a formal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.